          Case 4:18-cv-03237-HSG Document 117 Filed 09/25/19 Page 1 of 5



1    XAVIER BECERRA                                          LESLIE M. HILL (D.C. Bar No. 476008)
     Attorney General of California                          Leslie.Hill@usdoj.gov
2    GARY E. TAVETIAN                                        MARTHA C. MANN
3    DAVID A. ZONANA                                         Martha.Mann@usdoj.gov
     Supervising Deputy Attorneys General                    United States Department of Justice
4    TIMOTHY E. SULLIVAN, SBN 197054                         Environment & Natural Resources
     ELIZABETH B. RUMSEY, SBN 257908                         Division
5    JULIA K. FORGIE, SBN 304701                             Environmental Defense Section
6    Deputy Attorneys General                                4 Constitution Square
       1515 Clay Street, 20th Floor                          150 M St. N.E.
7      P.O. Box 70550                                        Suite 4.149
       Oakland, CA 94612-0550                                Washington D.C. 20002
8
       Telephone: (510) 879-0860                             Telephone (202) 514-0375
9      liz.rumsey@doj.ca.gov                                 Facsimile (202) 514-8865

10   Attorneys for the State of California,                  Attorneys for Defendants
     by and through Attorney General Xavier Becerra
11   and the California Air Resources Board
12   Additional counsel listed on signature page
13
                         IN THE UNITED STATES DISTRICT COURT
14
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16                                       OAKLAND DIVISION

17
     STATE OF CALIFORNIA, et al.
18                                                     Case No. 4:18-cv-03237-HSG
                           Plaintiffs,
19
                                                       JOINT STIPULATION TO
20                  v.                                 CONTINUE HEARING ON EPA’S
                                                       MOTION TO AMEND ORDER AND
21   UNITED STATES ENVIRONMENTAL                       JUDGMENT
     PROTECTION AGENCY, et al.,
22
23                         Defendants.

24
            Pursuant to Civil L.R. 7-12, Plaintiffs the States of California, by and through the
25
     Attorney General and the California Air Resources Board; Illinois; Maryland; New
26
     Mexico; Oregon; Rhode Island; and Vermont; and the Commonwealth of Pennsylvania,
27
     by and through the Attorney General and the Pennsylvania Department of Environmental
28
     Protection (hereinafter States), together with Plaintiff-Intervenor Environmental Defense

            JOINT STIPULATION TO CONTINUE HEARING ON EPA’S MOTION TO AMEND ORDER AND JUDGMENT
                                                                     CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 117 Filed 09/25/19 Page 2 of 5



1    Fund (together with States, Plaintiffs), and Defendants United States Environmental
2    Protection Agency and Andrew R. Wheeler, in his official capacity as Acting
3    Administrator of the EPA (EPA), hereby stipulate to and respectfully request that the
4    Court move the date for hearing EPA’s Motion to Amend Order and Judgment (Motion).
5    In support of this stipulation, the parties state as follows:
6            1.       On September 23, 2019, this Court issued a notice setting a hearing date of
7    Thursday, October 24, 2019, for EPA’s Motion. The Court ordered counsel to appear in
8    person (Dkt. No. 115).
9            2.       Lead counsel for the State of California, who has spoken for the States in
10   this matter, has longstanding plans to be out of the country, and without telephone or
11   email access, from October 12 through October 27, 2019. The Court’s Calendar Clerk &
12   Courtroom Deputy advised counsel to confer with EPA counsel regarding a list of
13   possible alternate hearing dates and to file a stipulation regarding the parties’ availability.
14           3.       The parties have conferred and available on the following alternative
15   hearing dates, in order of preference:
16                •   Wednesday, October 30
                  •   Thursday, October 31
17
                  •   Tuesday, October 29
18                •   Friday, November 1
                  •   Monday, November 4
19
20   Counsel for EPA has a motion for summary judgment and cross-motion for summary

21   judgment due on Thursday, November 7, 2019. Ctr. for Biological Diversity v. Wheeler,

22   Case No. 3:19-cv-02782-EMC (N.D. Cal.) (Dkt. No. 22). Given the need for counsel to

23   fly cross-country to and from this hearing, the week of November 4 is not preferred.

24           4.       The parties are also available on October 11.

25           5.       In the event that none of the dates proposed above are acceptable to the

26   Court, the States will prepare alternative counsel to speak for them at the October 24

27   hearing.

28


             JOINT STIPULATION TO CONTINUE HEARING ON EPA’S MOTION TO AMEND ORDER AND JUDGMENT
                                                                      CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 117 Filed 09/25/19 Page 3 of 5



1             The parties stipulate to and request that the Court enter the attached proposed
2    order.
3    Dated: September 25, 2019                       /s/ Leslie M. Hill                  .
                                                     LESLIE M. HILL (D.C. Bar No. 476008)
4                                                    Leslie.Hill@usdoj.gov
5                                                    MARTHA C. MANN
                                                     Martha.Mann@usdoj.gov
6                                                    United States Department of Justice
                                                     Environment & Natural Resources Division
7                                                    Environmental Defense Section
8                                                    4 Constitution Square
                                                     150 M St. N.E.
9                                                    Suite 4.149
                                                     Washington D.C. 20002
10
                                                     Telephone (202) 514-0375
11                                                   Facsimile (202) 514-8865
                                                     Attorneys for Defendant
12
13
14   Date: September 25, 2019                         /s/ Susannah L. Weaver      .
                                                     SUSANNAH L. WEAVER*
15                                                   Donahue, Goldberg & Weaver, LLP
                                                     1008 Pennsylvania Avenue SE
16
                                                     Washington, DC 20003
17                                                   Telephone: (202) 569-3818
                                                     susannah@donahuegoldberg.com
18
19                                                   PETER ZALZAL*
                                                     RACHEL FULLMER*
20                                                   Environmental Defense Fund
                                                     2060 Broadway, Suite 300
21                                                   Boulder, CO 80302
22                                                   Telephone: (303) 447-7214
                                                     pzalzal@edf.org
23                                                   rfullmer@edf.org
24                                                   TOMÁS CARBONELL*
25                                                   Environmental Defense Fund
                                                     1875 Conn. Avenue, N.W. Suite 600
26                                                   Washington, D.C. 20009
                                                     Telephone: (202) 572-3610
27                                                   tcarbonell@edf.org
28


              JOINT STIPULATION TO CONTINUE HEARING ON EPA’S MOTION TO AMEND ORDER AND JUDGMENT
                                                                       CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 117 Filed 09/25/19 Page 4 of 5



1                                                 ALEX GEORGE HANAFI (CA SBN 200418)
                                                  Environmental Defense Fund
2                                                 123 Mission Street
3                                                 San Francisco, CA 94105
                                                  Telephone: (202) 572-3260
4                                                 ahanafi@edf.org
                                                  Attorneys for Environmental Defense Fund
5
6
     Date: September 25, 2019                     XAVIER BECERRA
7                                                 Attorney General of California
                                                   GARY E. TAVETIAN
8                                                  DAVID A. ZONANA
9                                                 Supervising Deputy Attorneys General
                                                  TIMOTHY E. SULLIVAN
10                                                JULIA K. FORGIE
                                                  Deputy Attorneys General
11
12                                                  /s/ Elizabeth B. Rumsey
                                                  ELIZABETH B. RUMSEY
13                                                Deputy Attorney General
                                                  1515 Clay Street, 20th Floor
14                                                Oakland, CA 94612
15                                                (510) 879-0860
                                                  liz.rumsey@doj.ca.gov
16                                                Attorneys for the State of California and
                                                  the California Air Resources Board
17
18
     For the STATE OF ILLINOIS                    For the STATE OF MARYLAND
19
     LISA MADIGAN                                 BRIAN E. FROSH
20
     Attorney General of Illinois                 Attorney General of Maryland
21   DANIEL I. ROTTENBERG                         LEAH J. TULIN
     (pro hac vice admission pending)             (pro hac vice admission pending)
22   Assistant Attorney General                   Assistant Attorney General
     Environmental Bureau                         200 St. Paul Place
23
     Illinois Attorney General’s Office           Baltimore, Maryland 21202
24   69 W. Washington St., 18th Floor             (410) 576-6962
     Chicago, Illinois 60602                      ltulin@oag.state.md.us
25   (312) 814-3816
26   DRottenberg@atg.state.il.us

27
28


            JOINT STIPULATION TO CONTINUE HEARING ON EPA’S MOTION TO AMEND ORDER AND JUDGMENT
                                                                     CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 117 Filed 09/25/19 Page 5 of 5



1    For the STATE OF NEW MEXICO
2 HECTOR BALDERAS
3 Attorney General of New Mexico
  BILL GRANTHAM
4 (pro hac vice admission pending)
  Assistant Attorney General
5 201 Third Street NW, Suite 300
6 Albuquerque, New Mexico 87102
  (505) 717-3520
7 wgrantham@nmag.gov
8
     For the COMMONWEALTH OF                         For the STATE OF OREGON
9    PENNSYLVANIA
                                                     ELLEN F. ROSENBLUM
10    JOSH SHAPIRO                                   Attorney General of Oregon
      Attorney General of Pennsylvania               PAUL GARRAHAN
11
      MICHAEL J. FISCHER                             (pro hac vice admission pending)
12    (pro hac vice admission pending)               Attorney-in-Charge
      Chief Deputy Attorney General                  Natural Resources Section
13    ROBERT A. REILEY                               Oregon Department of Justice
      (pro hac vice admission pending)               1162 Court Street, N.E.
14
      Assistant Director, Pennsylvania Department    Salem, Oregon 97301-4096
15   of Environmental Protection                     (503) 947-4342
      Pennsylvania Office of Attorney General        paul.garrahan@doj.state.or.us
16    Strawberry Square
17    Harrisburg, PA 17120
      (215) 560-2171
18    mfischer@attorneygeneral.gov
19
20   For the STATE OF VERMONT                        For the STATE OF RHODE ISLAND

21   THOMAS J. DONOVAN, JR.                          PETER F. KILMARTIN
     Attorney General of Vermont                     Attorney General of Rhode Island
22   NICHOLAS F. PERSAMPIERI                         GREGORY S. SCHULTZ
23   (pro hac vice admission pending)                (pro hac vice admission pending)
     Assistant Attorney General                      Special Assistant Attorney General
24   Office of the Vermont Attorney General          RI Department of Attorney General
     109 State Street
25   Montpelier, Vermont 05609                       150 South Main Street
     (802) 828-3186                                  Providence, RI 02903
26                                                   (401) 274-4400
     nick.persampieri@vermont.gov
27                                                   gschultz@riag.ri.gov

28


             JOINT STIPULATION TO CONTINUE HEARING ON EPA’S MOTION TO AMEND ORDER AND JUDGMENT
                                                                      CASE NO. 4:18-CV-03237-HSG
